DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 2, 2018, April 29, 2019 and July 2, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11, 13-16, 18-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-11, 13-16, 18-20 and 22-24 recite the limitation “a rotating body” in line 1 of each claim. This limitation is referring back to the original recited limitation of “a rotating body” found in each of the independent claims 1, 12, 17 and 21.  Thus, each of the claims 2-11, 13-16,18-20 and 22-24 should be “the rotating body” to make it clear the claims are referring back to their respective independent claims and not referring to a new rotating body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. JPH07-128006A (called Murakami hereinafter, applicant disclosed art and English machine translation provided by examiner) in view of Yamada JP2011185732A (applicant disclosed art and English machine translation provided by examiner).

Regarding independent claim 1, Murakami teaches, in Figures 6-9, an apparatus (Fig. 6) for sensing a rotating body (Fig. 9; 45), the apparatus comprising: 
a plurality of units (multiple surfaces 45b) to be detected provided on the rotating body; 
at least two sensing coils (17 and 18) facing the units to be detected; and 
a rotation information (para [0033-0034]; rotation speed) configured to: 
count frequencies of at least two oscillation signals respectively output from the at least two oscillation circuits to generate a first count value and a second count value (para [0027]; outputs from detectors 17 and 18 are counted by comparator 23a by outputting a pulse signal to CPU 24 indicating the position of the device), and 

Murakami fails to teach an oscillating unit comprising at least two capacitors respectively connected to the at least two sensing coils to form at least two oscillation circuits.
Yamada teaches, in Figures 1 and 5, an oscillating unit (22) comprising at least two capacitors (capacitor 43 for each oscillation circuit 22a and 22b; para [0032]) respectively connected to the at least two sensing coils to form at least two oscillation circuits (22a with detection coil 25a and 22b with detection coil 25b).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Murakami with the oscillating unit as described by Yamada for the purpose of using inductive changes in the distance between the coils and detection object to determine distance between the coils and detection object, thus resulting in a detected position of the detection object.

Regarding claim 4, Murakami and Yamada teach the apparatus for sensing a rotating body of claim 1, Murakami further teaches, in Figure 7, wherein the rotation information calculator is further configured to calculate either one or both of a rotation angle of the rotating body and an angular velocity of the rotating body (para [0033]) based on an output signal generated by comparing a difference value between the first count value and the second count value with a plurality of comparison values (para [0027]; pulses in Figs. 7(1) and 7(2) are compared with each other eventually produce signal Fig. 7(4) and involves a plurality of comparison values for each pulse detected at the comparator). 

Regarding claim 5, Murakami and Yamada teach the apparatus for sensing a rotating body of claim 4, Murakami further teaches wherein the plurality of comparison values are between a maximum value and a minimum value of the difference value (Fig. 7 shows that the output of the comparator in Fig. 

Regarding claim 7, Murakami and Yamada teach the apparatus for sensing a rotating body of claim 4, Murakami further teaches wherein the rotation information calculator is further configured to calculate the rotation angle of the rotating body from high level periods and low level periods of the output signal (Fig. 7(4); para [0027, 0033]). 

Regarding claim 8, Murakami and Yamada teach the apparatus for sensing a rotating body of claim 4, Murakami further teaches wherein the rotation information calculator is further configured to calculate the angular velocity of the rotating body based on a frequency of the output signal (Fig. 7(4); para [0027, 0033]). 

Regarding claim 9, Murakami and Yamada teach the apparatus for sensing a rotating body of claim 1, Murakami further teaches wherein the rotation information calculator is further configured to calculate an angular velocity of the rotating body (para [0033-0034]) based on a maximum value and a minimum value of a difference value between the first count value and the second count value (Fig. 7; para [0027]). 

Regarding claim 10, Murakami and Yamada teach the apparatus for sensing a rotating body of claim 1, Murakami further teaches, in Figure 6, wherein a size of each of the at least two sensing coils (17 and 18) and an interval between centers of the at least two sensing coils (spacing between the coils 17 and 18) is equal to a multiple of a target sensing angle for sensing rotation of the rotating body (multiple of 1 would cover all integer values). 

Regarding claim 11, Murakami and Yamada teach the apparatus for sensing a rotating body of claim 1, Murakami further teaches, in Figure 6, wherein a size of each of the plurality of units to be detected (multiple units 45b) and an interval between the plurality of units to be detected is equal to a 

Regarding independent claim 17, Murakami teaches, in Figures 6-9, an apparatus (Fig. 6) for sensing a rotating body (Fig. 9; 45), the apparatus comprising: 
a plurality of units (multiple surfaces 45b) to be detected provided on the rotating body; and 
a processor (CPU 24) configured to: 
count the frequencies of at the least two oscillation signals to generate a first count value and a second count value (para [0027]; outputs from detectors 17 and 18 are counted by comparator 23a by outputting a pulse signal to CPU 24 indicating the position of the device), and 
calculate a rotation direction of the rotating body based on a change in the first count value and a change in the second count value (signal processing circuit 23 and CPU 24 calculates a rotation direction of the rotor 45 according to changes in 2 transmission signals output from the two detection coils 17 and 18; para [0001, 0033-0035]). 
Murakami fails to teach at least two oscillation circuits coupled to the units to be detected and configured to respectively output at least two oscillation signals having respective frequencies that change as the rotating body rotates.
Yamada teaches, in Figures 1 and 5, at least two oscillation circuits (22a and 22b) coupled to the units to be detected and configured to respectively output at least two oscillation signals having respective frequencies that change as the rotating body rotates (para [0031-0032]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Murakami with the oscillating unit as described by Yamada for the purpose of using inductive changes in the distance between the coils and detection object to determine distance between the coils and detection object, thus resulting in a detected position of the detection object.

Regarding claim 18, Murakami and Yamada teach the apparatus for sensing a rotating body of claim 17, Murakami further teaches further comprising a memory (Fig. 6; memory has to be in the device 

Regarding claim 19, Murakami and Yamada teach the apparatus for sensing a rotating body of claim 17, Yamada further teaches wherein each of the at least two oscillation circuits (Fig. 1; 22a and 22b) is sequentially coupled to each of the units (x1 and x2)to be detected as the rotating body rotates. 

Regarding claim 20, Murakami and Yamada teach the apparatus for sensing a rotating body of claim 17, Murakami further teaches wherein the processor is further configured to: calculate a difference value equal to a difference between the first count value and a second count value (Figs. 7(1), 7(2) and 7(3); para [0027]), compare the difference value with a plurality of comparison values (para [0027]; pulses in Figs. 7(1) and 7(2) are compared with each other eventually produce signal Fig. 7(4) and involves a plurality of comparison values for each pulse detected at the comparator), generate an output signal having high level periods alternating with low level periods based on a result of the comparing (Fig. 7(4)), and calculate either one or both of a rotation angle of the rotating body and an angular velocity of the rotating body based on the output signal (para [0027, 0034]). 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami, in view of Yamada and further in view of Goto et al. 2018/0313665 (called Goto hereinafter and applicant disclosed art).

Regarding claim 2, Murakami and Yamada teach the apparatus for sensing a rotating body of claim 1, but fail to teach wherein the rotation information calculator is further configured to: generate a first count increase value in response to an increase in the first count value, generate a first count decrease value in response to a decrease in the first count value, generate a second count increase value in response to an increase in the second count value, and generate a second count decrease value in response to a decrease in the second count value. 
Goto teaches, in Figure 4, wherein the rotation information calculator is further configured to: generate a first count increase value in response to an increase in the first count value, generate a first count decrease value in response to a decrease in the first count value, generate a second count increase value in response to an increase in the second count value, and generate a second count decrease value in response to a decrease in the second count value (Fig. 4; para [0031-0033], calculating data from collected/counted data is known to determine a position of an element and the arithmetic performed incorporates adding/subtracting data or verifying whether the change of frequency is an increase or a decrease).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Murakami and Yamada with the arithmetic calculation for a position of an element as described by Goto for the purpose of improved accuracy in the calculation of sensed data to determine the position of the element while promoting miniaturization of overall construction of the sensing device.

Regarding claim 3, Murakami, Yamada and Goto teach the apparatus for sensing a rotating body of claim 2, Goto further teaches wherein the rotation information calculator is further configured to calculate the rotation direction of the rotating body based on the first count increase value, the first count decrease value, the second count increase value, the second count decrease value, and a dispositional relationship between the at least two sensing coils (para [0046]). 

Claims 12-16 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami, in view of Yamada and further in view of Tsuzuki et al. JP2017116429A (called Tsuzuki hereinafter, applicant disclosed art and English machine translation provided by examiner).

Regarding independent claim 12, Murakami teaches, in Figures 6-9, an apparatus (Fig. 6) for sensing a rotating body (Fig. 9; 45), the apparatus comprising: 
a first unit (Fig. 9) to be detected connected to the rotating body and comprising a plurality of patterns having a first phase (multiple surfaces 45b with its own phase); 
a first sensing coil (17) facing the first unit to be detected; 
a second sensing coil (18) facing the second unit to be detected; and 
a rotation information calculator (para [0033-0034]; CPU 24) configured to: 
count a frequency of a first oscillation signal output from the first oscillation circuit to generate a first count value, count a frequency of a second oscillation signal output from the second oscillation circuit to generate a second count value (para [0027]; outputs from detectors 17 and 18 are counted by comparator 23a by outputting a pulse signal to CPU 24 indicating the position of the device), and 
calculate a rotation direction of the rotating body based on a change in the first count value and a change in the second count value (CPU 24 calculates a rotation direction of the rotor 45 according to changes in 2 transmission signals output from the two detection coils 17 and 18 through comparator 23a; para [0001, 0033-0035]). 
Murakami fails to teach an oscillator comprising: a first capacitor connected to the first sensing coil to form a first oscillation circuit; and a second capacitor connected to the second sensing coil to form a second oscillation circuit.
Yamada teaches, in Figures 1 and 5, an oscillator (22) comprising: a first capacitor (capacitor 43 in oscillation circuit 22a) connected to the first sensing coil to form a first oscillation circuit (22a; para [0032]); and a second capacitor (capacitor 43 in oscillation circuit 22b) connected to the second sensing coil to form a second oscillation circuit (22b; para [0032]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Murakami with the oscillating unit as 
Murakami and Yamada fails to teach a second unit to be detected connected to the rotating body and comprising a plurality of patterns having a second phase different from the first phase.
Tsuzuki teaches, in Figure 8, a second unit (first unit 31 and second unit 32) to be detected connected to the rotating body and comprising a plurality of patterns having a second phase different from the first phase (para [0036 and 0043]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Murakami and Yamada with the two resolver rotors as described by Tsuzuki for the purpose of improving detection accuracy of the position of the rotors by comparing the detection measurements of two rotors to each other.

Regarding claim 13, Murakami, Yamada and Tsuzuki teach the apparatus for sensing a rotating body of claim 12, Tsuzuki further teaches wherein regions of the plurality of patterns of the first unit to be detected and regions of the plurality of patterns of the second unit to be detected partially overlap each other in an axial direction of the rotating body (para [0043]; the two rotors 31 and 32 are 45 degrees out of phase with each other). 

Regarding claim 14, Murakami, Yamada and Tsuzuki teach the apparatus for sensing a rotating body of claim 13, Tsuzuki further teaches wherein sizes of the regions are equal to sizes of the first sensing coil and the second sensing coil (para [0037]; the detection coils correspond to the sensing of the rotors 31 and 32 and one skilled in the art could make the sizes equal to each other). 

Regarding claim 15, Murakami, Yamada and Tsuzuki teach the apparatus for sensing a rotating body of claim 14, Tsuzuki further teaches wherein the sizes of the first sensing coil and the second sensing coil are equal to a target sensing angle for sensing rotation of the rotating body (para [0037, 

Regarding claim 16, Murakami, Yamada and Tsuzuki teach the apparatus for sensing a rotating body of claim 14, but fail to teach wherein a size of one of the plurality of patterns of the first unit to be detected is equal to twice the size of the first sensing coil, and a size of one of the plurality of patterns of the second unit to be detected is equal to twice the size of the second sensing coil. 
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have wherein a size of one of the plurality of patterns of the first unit to be detected is equal to twice the size of the first sensing coil, and a size of one of the plurality of patterns of the second unit to be detected is equal to twice the size of the second sensing coil.  Tsuzuki teaches two separate rotors (31 and 32) that are detected by their respective detection coils (para [0037]) to determine the shaft position/angle.  Thus, it would be within the skill of one of ordinary skill in the art to modify the size of the plurality of patterns on the rotors to be twice the size of the detection coils to potentially improve the signal that is to be detected by the detection coils, which improves accuracy of the calculated position/angle of the shaft.

Regarding independent claim 21, Murakami teaches, in Figures 6-9, an apparatus (Fig. 6) for sensing a rotating body (Fig. 9; 45), the apparatus comprising: 
a first unit (Fig. 9) to be detected connected to the rotating body and comprising a plurality of patterns having a first phase (multiple surfaces 45b with its own phase); and 
a processor (para [0033-0034]; CPU 24) configured to: 
count the frequencies of the two oscillation signals to generate a first count value and a second count value (para [0027]; outputs from detectors 17 and 18 are counted by comparator 23a by outputting a pulse signal to CPU 24 indicating the position of the device), and 
calculate a rotation direction of the rotating body based on a change in the first count value and a change in the second count value (CPU 24 calculates a rotation direction of the rotor 45 according to 
Murakami fails to teach two oscillation circuits coupled to the units to be detected and configured to respectively output two oscillation signals having respective frequencies that change as the rotating body rotates.
Yamada teaches, in Figures 1 and 5, two oscillation circuits (22a and 22b; para [0032]) coupled to the units to be detected and configured to respectively output two oscillation signals having respective frequencies that change as the rotating body rotates (para [0032]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Murakami with the oscillating unit as described by Yamada for the purpose of using inductive changes in the distance between the coils and detection object to determine distance between the coils and detection object, thus resulting in a detected position of the detection object.
Murakami and Yamada fail to teach a second unit to be detected connected to the rotating body and comprising a plurality of patterns having a second phase different from the first phase.
Tsuzuki teaches, in Figure 8, a second unit (first unit 31 and second unit 32) to be detected connected to the rotating body and comprising a plurality of patterns having a second phase different from the first phase (para [0036 and 0043]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Murakami and Yamada with the two resolver rotors as described by Tsuzuki for the purpose of improving detection accuracy of the position of the rotors by comparing the detection measurements of two rotors to each other.

Regarding claim 22, Murakami, Yamada and Tsuzuki teach the apparatus for sensing a rotating body of claim 21, Murakami further teaches further comprising a memory (Fig. 6; memory has to be in the device of Murakami to perform the calculation, collecting and outputting of data) configured to store instructions executable by the processor (CPU 24), wherein the processor is further configured to execute the instructions to configure the processor to: count the frequencies of the two oscillation signals to 

Regarding claim 23, Murakami, Yamada and Tsuzuki teach the apparatus for sensing a rotating body of claim 21, Tsuzuki further teaches, in Figure 8, wherein the two oscillation circuits comprise: a first oscillation circuit (detection coil associated with rotor 31; para [0037]) sequentially coupled to each of patterns of the first unit (rotor 31) to be detected as the rotating body rotates and not coupled to any of the patterns of the second unit (rotor 32) to be detected; and a second oscillation circuit (detection coil associated with rotor 32) sequentially coupled to each of patterns of the second unit to be detected as the rotating body rotates and not coupled to any of the patterns of the first unit to be detected. 

Regarding claim 24, Murakami, Yamada and Tsuzuki teach the apparatus for sensing a rotating body of claim 21, Murakami further teaches wherein the processor is further configured to: calculate a difference value equal to a difference between the first count value and a second count value (Figs. 7(1), 7(2) and 7(3); para [0027]), compare the difference value with a plurality of comparison values (para [0027]; pulses in Figs. 7(1) and 7(2) are compared with each other eventually produce signal Fig. 7(4) and involves a plurality of comparison values for each pulse detected at the comparator), generate an output signal having high level periods alternating with low level periods based on a result of the comparing (Fig. 7(4)), and calculate either one or both of a rotation angle of the rotating body and an angular velocity of the rotating body based on the output signal (para [0027, 0034]). 

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein a difference between two adjacent comparison values of the plurality of comparison values is equal to twice a difference between a comparison value, adjacent to the maximum value, among the plurality of comparison values and the maximum value, or twice a difference between a comparison value, adjacent to the minimum value, among the plurality of comparison values and the minimum value.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Courtel discloses “Detection of defects in motor position decoder system” (see 2018/0172480)
Dunbar et al. discloses “Method and apparatus for monitoring speed and position of a rotating member” (see 2016/0054351)
Takeuchi et al. discloses “Rotation position detecting device” (see 2005/0177338)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                           


/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867